PER CURIAM.
Allen Melton’s parole was revoked for carrying a weapon without consent of his parole supervisor. Melton filed a petition for a writ of habeas corpus. The petition was denied and we affirm.
The uncontroverted facts of the case are that another man initiated a fight with Melton. During the fight, the assailant pulled a gun and, as the two men struggled for the gun, it went off and killed the assailant. Melton, having gained control of the gun, fled with it and hid it.
The standard for review of a parole revocation is whether the Parole and Probation Commission abused its discretion. State ex rel Florida Parole and Probation Commission v. Helton, 313 So.2d 413 (Fla. 1st D.C.A. 1975). In this case Melton not only defended himself, which he had a right to do, but he ran away with the gun and hid it. Under these circumstances, we do not believe the commission abused its discretion by revoking appellant’s parole.
AFFIRMED.
SMITH, Acting C. J., ERVIN, J., and MITCHELL, HENRY CLAY, Jr., Associate Judge, concur.